Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terrence Leroy Wright appeals the district court’s order dismissing his civil action as frivolous. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wright v. Brooms, No. 2:11-mc-00003-MR-DLH, 2012 WL 1944917 (W.D.N.C. May 30, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.